Exhibit 10.2

 

Termination Agreement

This TERMINATION AGREEMENT (this “Agreement”) is effective as of the 27th day of
June 2018, by and among RAIT Financial Trust, a real estate investment trust
formed and existing under the laws of the State of Maryland (“RAIT”), RAIT
Partnership, L.P., a limited partnership formed and existing under the laws of
the State of Delaware (“RAIT Partnership”), Taberna Realty Finance Trust, a real
estate investment trust formed and existing under the laws of the State of
Maryland (“Taberna”), and RAIT Asset Holdings IV, LLC, a limited liability
company formed and existing under the laws of the State of Delaware (“NewSub”
and, together with RAIT, RAIT Partnership and Taberna, collectively, the “RAIT
Parties”), and ARS VI Investor I, LP, a limited partnership formed and existing
under the laws of the State of Delaware, formerly known as ARS VI Investor I,
LLC (“Investor”).  Each of the RAIT Parties and Investor is sometimes referred
to herein as a “Party” and collectively as the “Parties.”

 

WHEREAS, reference is made to that certain Securities Purchase Agreement, dated
as of October 1, 2012 by and among the RAIT Parties and Investor, as amended by
the Amendment thereto dated September 30, 2015 (as amended, the “Securities
Purchase Agreement”) and (ii) the Related Documents (as defined in the
Securities Purchase Agreement);

WHEREAS, the RAIT Parties and Investor are party to that certain Consent and
Acknowledgement Dated as of June 12, 2018 re Extension Agreement Dated as of
March 12, 2018 (the “Consent and Acknowledgement”), modifying that certain
Extension Agreement, dated as of March 12, 2018, as amended by the letter
agreement dated June 8, 2018 (collectively, the “Extension Agreement”), pursuant
to which the RAIT Parties and Investor agreed to consummate a series of
transactions, including with respect to (i) the Securities Purchase Agreement,
(ii) the Related Documents, (iii) the Series D Preferred Shares and (iv) the
Subsidiary Preferred Units (collectively, with the Series E Preferred Shares,
the “Prior Agreements” and, together with the Consent and Acknowledgement and
the Extension Agreement, the “Existing Agreements”);

 

WHEREAS, in furtherance of the transactions contemplated by the Consent and
Acknowledgement and the Extension Agreement (the “Transactions”), the RAIT
Parties and Investor desire to terminate their respective rights and obligations
under the Prior Agreements; and

 

WHEREAS, capitalized terms used but not otherwise defined herein shall have the
meanings ascribed thereto in the Securities Purchase Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
provisions herein set forth, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Parties, upon the
terms and subject to the conditions contained herein, hereby agree as follows:

1.

Acknowledgement of Transactions. Investor hereby acknowledges (a) payment to the
Investor of all amounts to which it is entitled pursuant to the Extension
Agreement, as modified by the Consent and Acknowledgment, including, without
limitation, under Sections 1.b.) iv. and 1.b.) v. thereof, and (b) the
consummation of the transactions contemplated by the Redemption and Exchange
Agreement, dated as of the date hereof (the “Redemption and Exchange

1

 

--------------------------------------------------------------------------------

 

Agreement”), by and among RAIT, NewSub and the Investor, each of which was a
condition precedent to the effectiveness of this Agreement.

2.

Termination of Prior Agreements. Effective as of the date hereof, (a) each of
the Prior Agreements is hereby terminated in full, and none of the Parties will
have any rights or obligations thereunder; and (b) the Parties hereby
irrevocably and unconditionally waive and relinquish their rights under each
Prior Agreement, provided, however, that RAIT Partnership’s interest in the LLC
Agreement shall remain in full force and effect.  For the avoidance of doubt,
nothing in this Section 2 shall be deemed to terminate any confidentiality
obligations of Investor in favor of any of the RAIT Parties contained in the
confidentiality agreements dated as of January 19, 2018 and February 22, 2018,
which shall survive in accordance with their respective terms.

3.

Notice Requirements. The Parties acknowledge and agree that all advance notice
requirements, if any, under any Prior Agreement have been satisfied or otherwise
waived by the Parties as of the date hereof.

4.Release by RAIT Parties.  Effective as of the date hereof, the RAIT Parties,
for themselves and their past, present and future Affiliates and their and such
Affiliates’ respective past, present and future officers, directors, employees,
members, partners, equityholders, managers, agents, heirs, executors, legal and
other representatives, predecessors, successors and assigns, and any and all
other persons claiming rights through the RAIT Parties (the RAIT Parties and
such other persons, collectively, the “RAIT Releasing Parties” and, each, a
“RAIT Releasing Party”) hereby forever fully and irrevocably release and
discharge Investor and each of its predecessors, successors, direct or indirect
subsidiaries and past and present equityholders (direct and indirect), members,
managers, directors, officers, employees, agents, representatives and Affiliates
(collectively, the “Investor Released Parties”) from any and all claims, rights,
demands, offsets, causes of action, losses, damages, actions, suits,
proceedings, controversies, disputes, agreements, obligations, liabilities,
duties, remedies, accounts, sums of money, indebtedness, expenses (including,
without limitation, attorneys’ fees and costs), covenants, contracts, agreements
and indemnities (hereinafter collectively referred to as “Claims”), of any and
every kind and description, whether known or unknown, suspected or unsuspected,
foreseen or unforeseen, real or imaginary, actual or potential, whether or not
well founded in fact or in law, and whether arising at law or equity, in each
case which any and/or all of the RAIT Releasing Parties ever had, now have or
hereafter can, shall or may have under or otherwise in connection with the
Existing Agreements, and hereby irrevocably agrees to refrain from directly or
indirectly asserting any claim or demand or commencing (or causing to be
commenced) any proceeding of any kind against any Investor Released Party based
upon any such Claim; provided that nothing set forth herein shall impair or
otherwise affect in any way the rights of the RAIT Parties under this Agreement,
the Extension Agreement, as modified by the Consent and Acknowledgement, or the
Redemption and Exchange Agreement.

 

5.Release by Investor. Effective as of the date hereof, Investor, for itself and
its past, present and future Affiliates and its and such Affiliates’ respective
past, present and future officers, directors, employees, members, partners,
equityholders, managers, agents, heirs, executors, legal and other
representatives, predecessors, successors and assigns, and any and all other
persons claiming rights through Investor (Investor and such other persons,
collectively, the “Investor Releasing Parties” and, each, an “Investor Releasing
Party”) hereby forever fully and irrevocably

2

 

--------------------------------------------------------------------------------

 

release and discharge the RAIT Parties and each of their respective
predecessors, successors, direct or indirect subsidiaries and past and present
equityholders (direct and indirect), members, managers, directors, officers,
employees, agents, representatives and Affiliates (collectively, the “RAIT
Released Parties”) from any and all Claims, of any and every kind and
description, whether known or unknown, suspected or unsuspected, foreseen or
unforeseen, real or imaginary, actual or potential, whether or not well founded
in fact or in law, and whether arising at law or equity, in each case which any
and/or all of the Investor Releasing Parties ever had, now have or hereafter
can, shall or may have under or otherwise in connection with the Existing
Agreements, and hereby irrevocably agrees to refrain from directly or indirectly
asserting any claim or demand or commencing (or causing to be commenced) any
proceeding of any kind against any RAIT Released Party based upon any such
Claim; provided that nothing set forth herein shall impair or otherwise affect
in any way (i) the rights of the Investor under this Agreement, the Extension
Agreement, as modified by the Consent and Acknowledgment, including, without
limitation, the right of the Investor to the payment of all amounts to which it
is entitled pursuant to the terms thereof, and the Redemption and Exchange
Agreement, (ii) the rights of the Investor in respect of the New Shares issued
to the Investor pursuant to the terms of (and as defined in) the Redemption and
Exchange Agreement, or (iii) the rights of the Investor Board Designee under the
Trustee Indemnification Agreement between RAIT and the Investor Board Designee,
as well as any other rights of the Investor Board Designee to indemnification,
exculpation and advancement of expenses now existing in favor of the Investor
Board Designee under RAIT’s Organizational Documents, in each case, with respect
to any matters occurring on or prior to the date hereof.

6.

Consideration.  The Parties each acknowledge and agree that the amounts and
benefits received by the respective Parties pursuant to the Transactions are
independent and adequate consideration for entering into this Agreement, and for
waiving and releasing the Claims as set forth in Section 4 and Section 5.

7.

Non-Disparagement.  Effective as of the date hereof, until the third anniversary
of the date of this Agreement, (a) Investor shall not, and shall cause its
Affiliates not to, make any oral or written statement that disparages or places
any of the RAIT Parties or any of their respective Affiliates in a false or
negative light and (b) the RAIT Parties shall not, and shall cause their
respective Affiliates not to, make any oral or written statement that disparages
or places Investor or any of its Affiliates in a false or negative
light.  Nothing in this Section 7 shall limit any Party’s ability to make true
and accurate statements or communications in connection with any disclosure such
person reasonably believes is required pursuant to applicable Law.

8.

Miscellaneous.

a.The headings in this Agreement are for reference only and shall not affect the
interpretation of this Agreement.

b.This Termination Agreement supersedes any other oral or written agreements
between the Parties regarding the subject matter hereof.

c.This Agreement may only be amended, modified or supplemented by an agreement
in writing signed by each Party.  No waiver by any Party of any of the
provisions hereof shall be effective unless explicitly set forth in writing and
signed by the Party so waiving.  No

3

 

--------------------------------------------------------------------------------

 

waiver by any Party shall operate or be construed as a waiver in respect of any
failure, breach or default not expressly identified by such written waiver,
whether of a similar or different character, and whether occurring before or
after that waiver.  No failure to exercise, or delay in exercising, any right,
remedy, power or privilege arising from this Agreement shall operate or be
construed as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
This Termination Agreement shall be binding upon and inure to the benefit of the
Parties and their respective successors and assigns.

d.This Agreement shall be governed by and construed in accordance with the
internal laws of the State of New York without giving effect to any choice or
conflict of law provision or rule (whether of the State of New York or any other
jurisdiction).

e.ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON THIS
AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY MAY BE INSTITUTED IN THE FEDERAL
COURTS OF THE UNITED STATES OF AMERICA OR THE COURTS OF THE STATE OF NEW YORK,
AND EACH PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS
IN ANY SUCH SUIT, ACTION OR PROCEEDING.  THE PARTIES IRREVOCABLY AND
UNCONDITIONALLY WAIVE ANY OBJECTION TO THE LAYING OF VENUE OF ANY SUIT, ACTION
OR ANY PROCEEDING IN SUCH COURTS AND IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR
CLAIM IN ANY SUCH COURT THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

f.EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND,
THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.  EACH PARTY
TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT: (i) NO REPRESENTATIVE OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION; (ii)
SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER; (iii) SUCH PARTY
MAKES THIS WAIVER VOLUNTARILY; AND (iv) SUCH PARTY HAS BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 8(f).

g.This Agreement may be executed in counterparts, each of which shall be deemed
an original, but all of which together shall be deemed to be one and the same
agreement.  A signed copy of this Agreement delivered by facsimile, e-mail or
other means of electronic transmission shall be deemed to have the same legal
effect as delivery of an original signed copy of this Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

4

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed and delivered this Termination
Agreement as of the date first set forth above

RAIT FINANCIAL TRUST

 

By:

/s/ Jamie Reyle________________
Name: Jamie Reyle, Esq.
Title: Interim CEO, Interim President & General  Counsel

RAIT PARTNERSHIP, L.P.

 

By:

RAIT General, Inc., a Maryland corporation, its General Partner

 

By:

/s/ Jamie Reyle________________
Name: Jamie Reyle, Esq.
Title: Interim CEO, Interim President & General  Counsel

TABERNA REALTY FINANCE TRUST

 

By:

/s/ Jamie Reyle________________
Name: Jamie Reyle, Esq.
Title: Interim CEO, Interim President & General  Counsel

 

 

 

 

 

 

 

[Signature Page to Termination Agreement]

 

--------------------------------------------------------------------------------

 

RAIT ASSET HOLDINGS IV, LLC,

 

 

By:

RAIT Partnership, L.P., a Delaware limited partnership,

its managing member

 

 

By:

RAIT General, Inc., a Maryland corporation, its General Partner

 

By:

/s/ Jamie Reyle________________
Name: Jamie Reyle, Esq.
Title: Interim CEO, Interim President & General  Counsel




[Signature Page to Termination Agreement]

 

--------------------------------------------------------------------------------

 

INVESTOR:

ARS VI INVESTOR I, LP

By:  ARS VI Investor I GP,

        LLC, its General Partner

By:  Almanac Realty Securities VI,

        L.P., its Sole Member

By:  Almanac Realty Partners VI,

        LLC, its General Partner


 

By: _/s/ Matthew W. Kaplan_______________

 



Name: Matthew W. Kaplan
Title:   President

 

 

 

 

 

 

 

[Signature Page to Termination Agreement]

 